Citation Nr: 0920541	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  08-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The service member had active military service from May 2002 
to August 2003.  According to the RO, the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the appellant was denied 
eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.

For the purposes of DEA, basic eligibility exists for a 
surviving spouse if, among other things, the veteran was 
discharged from service under conditions other than 
dishonorable and died as a result of service-connected 
disability or a permanent total service-connected disability 
was in existence at the date of the veteran's death.  
38 U.S.C.A. § 3501 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.807, 21.3021 (2008).

The service member's death certificate documents that he died 
in August 2003.  The cause of death was listed as asphyxia 
due to plastic bag over his head and sniffing odor 
neutralizer.  The manner of death was listed as an accident.  
The RO determined that the service member died while serving 
on active duty, but also determined that his death was not 
the result of service-connected disability.

According to the VA Adjudication and Procedure Manual, DEA 
benefits are awarded when a veteran died in service in the 
line of duty.  M21-1MR, Part III, Subpart iii, ch. 6, sec. 
C(13)(a) (2009).  Death in service is conceded to be service 
connected when the death resulted from disease, armed 
conflict, a common accident, or when a veteran is missing and 
presumed dead.  M21-1MR, Part III, Subpart iii, ch. 6, sec. 
C(14)(f); M21-1MR, Part IV, Subpart iii, ch. 1(2)(a).  The 
manual implies that such is not the case when the death was 
the result of suicide or when there is a reasonable 
probability of misconduct.  M21-1MR, Part IV, Subpart iii, 
ch. 1(2)(b).

In this case, there is scant information in the claim file 
regarding the service member's circumstances of service and 
his death.  Other than a computer printout with service data 
and the death certificate, the record is devoid of official 
documentation.  To the extent a character of service 
determination has been issued, it has not been made a part of 
the record.  The RO did not indicate in the December 2007 
decision or a January 2008 statement of the case why the in-
service death was not service connected.

The Board finds that the case must be remanded in order to 
develop the claim.  Because DEA eligibility hinges on whether 
the service member's death was service connected, his service 
treatment and personnel records must be obtained.  
Additionally, all official records that were produced in 
connection with his death, such as a military or police 
investigation report and the autopsy report (listed on the 
death certificate) should be obtained.

If necessary, the agency of original jurisdiction should 
issue a determination as to the character of the service 
member's service.

A review of the record reveals that the appellant has not 
been provided notice with respect to the information and 
evidence necessary to substantiate her claim for DEA 
benefits.  In light of the remand, the appellant should be 
sent a notice letter.

Accordingly, this case is REMANDED for the following actions:

1.  Send a notice letter to the 
appellant.  The letter should notify her 
of the information and evidence necessary 
to substantiate a claim for DEA benefits 
under 38 U.S.C. Chapter 35.  Ask the 
appellant for a copy of her marriage 
certificate.  The appellant should be 
given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claim file.

2.  Take appropriate action to develop 
the claim by obtaining official records 
regarding the circumstances of the 
service member's service and death.  This 
should include requests for service 
treatment records, personnel records, 
military or police investigation reports, 
and the autopsy report.

3.  If necessary, issue a character of 
service determination.

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the appellant with a supplemental 
statement of the case (SSOC) and afford 
her an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

